Present: Lemons, C.J, Goodwyn, Millette, Mims, McClanahan, and
Powell, JJ., and Koontz, S.J.

CVAS 2, LLC
                                            OPINION BY
v.   Record No. 140505             JUSTICE LEROY F. MILLETTE, JR.
                                         January 8, 2015
CITY OF FREDERICKSBURG


      FROM THE CIRCUIT COURT OF THE CITY OF FREDERICKSBURG
                     Gordon F. Willis, Judge

     In this appeal we consider whether a circuit court had

authority to enter a decree of sale of real estate pursuant to

a locality's suit to collect delinquent real estate taxes and

delinquent special assessments.

                      I.   Facts And Proceedings

     The City of Fredericksburg (the "City") created the

Celebrate Virginia South Community Development Authority (the

"CDA") in 2000 by resolution, and ratified and amended that

resolution in 2005.    CVAS 2, LLC owns real estate located

within the City's geographic area.    The City has levied that

real estate with taxes, and the local governing body has levied

that real estate with special assessments for the CDA's

benefit.   CVAS 2 has not paid all these taxes and special

assessments.   CVAS 2 has outstanding real estate taxes dating

back to the 2012 fiscal year, and has outstanding special

assessments dating back to the 2009 fiscal year.
     On June 13, 2013, the City brought suit against CVAS 2.

The City sought to have CVAS 2's real estate sold in order to

collect CVAS 2's outstanding payments for the delinquent real

estate taxes and special assessments.   The City's complaint and

the City's motion for decree of sale cited Article 4 of Chapter

39 of Title 58.1 as the basis for its complaint and the

authority for the decree of sale. 1

     CVAS 2 filed a motion to dismiss along with its amended

answer.   The motion to dismiss asserted in relevant part that

the City failed to comply with Code § 58.1-3965, and therefore

its complaint could not result in a decree of sale to recover

the delinquent real estate taxes and special assessments.

After a hearing on the matter, the circuit court granted the

City's motion for the sale of CVAS 2's real estate.   The court

subsequently entered a decree of sale, in which the court

(1) denied CVAS 2's motion to dismiss, (2) ordered that

CVAS 2's real estate be sold in gross to pay "the taxes,

penalties, interest, special assessments, fees, costs, and any


     1
       In its complaint, the City alleged that the action was
"brought pursuant to Virginia Code §§ 58.1-3965 and 58.1-
3965.2, et seq." In its motion for decree of sale, the City
asserted that the case "was initiated upon the filing of that
certain Complaint among the records of this Court citing all
notices required by Virginia Code § 58.1-3965, et seq., having
been complied with in this matter." Later in that motion, the
City specifically cited Code §§ 58.1-3965, 58.1-3965.2, and
58.1-3969.



                                2
liens whatever thereon" pursuant to Code §§ 15.2-5158, 58.1-

3965, and 58.1-3969, and (3) appointed a special commissioner

to oversee the sale of CVAS 2's real estate and to disburse the

funds from that sale.

     CVAS 2 timely filed a petition for appeal with this Court.

We granted CVAS 2's single assignment of error:

     1. The trial court erred in its construction of
     Virginia Code §§ 15.2-5158 and 58.1-3965(A) by
     ordering the sale of CVAS 2's [real estate] when taxes
     are less than two (2) years delinquent.

                          II.   Discussion

A.   Standard Of Review

     Whether this Court has jurisdiction of an appeal is a

question of law we review de novo.    See Henderson v. Ayres &

Hartnett, P.C., 285 Va. 556, 563, 740 S.E.2d 518, 521 (2013).

Issues of statutory interpretation are questions of law we

review de novo.   Commonwealth v. Herring, 288 Va. 59, 66, 758
S.E.2d 225, 229 (2014).

B.   The City's Motion To Dismiss CVAS 2's Appeal To This Court

     Pursuant to Rule 5:4, the City filed a motion to dismiss

CVAS 2's appeal to this Court on the basis that the circuit

court's entry of the decree of sale was not a final order

giving rise to this Court's jurisdiction under Code § 8.01-

670(A).   It is a familiar principle that a "court always has

jurisdiction to determine its own jurisdiction."    Rutter v.



                                  3
Oakwood Living Ctrs. of Va., Inc., 282 Va. 4, 13, 710 S.E.2d
460, 464 (2011) (collecting cases) (internal quotation marks

omitted).

     Final orders, as envisioned by Code § 8.01-670(A), are not

the only types of orders giving rise to this Court's

jurisdiction.   "[F]or [this] Court to have jurisdiction of [an]

appeal, the order from which [a petitioner] appealed must be

either a final order or an interlocutory order from which an

appeal is statutorily authorized."   Comcast of Chesterfield

Cnty., Inc. v. Board of Supervisors, 277 Va. 293, 300, 672
S.E.2d 870, 873 (2009).   Title 8.01 of the Code of Virginia

establishes civil remedies and procedures.   The General

Assembly has provided that, except in cases involving an

administrative agency, the Virginia Workers' Compensation

Commission, or domestic relations, which would vest

jurisdiction in the Court of Appeals, this Court has

jurisdiction of an appeal from an interlocutory decree or order

"in any case on an equitable claim" in three enumerated

situations, one of which applies here.   Code § 8.01-670(B)(2);

see also Code § 17.1-405.

     The decree of sale from which CVAS 2 appeals is an

interlocutory decree in a case on an equitable claim, even

though that claim is statutory in nature.    The General Assembly

has the power to define the statutory rights it creates to be


                                4
of a legal or equitable nature. 2   See, e.g., Campbell v. Harmon,

271 Va. 590, 597, 628 S.E.2d 308, 311 (2006) (Code § 8.01-31

permits the beneficiary of a trust to file an "accounting in

equity" against the trustee); City of Portsmouth v. City of

Chesapeake, 232 Va. 158, 164, 349 S.E.2d 351, 354 (1986)

(former Code § 15.1-1026 et seq., now Code § 15.2-3100 et seq.,

allowing cities to file suit to determine the boundary lines

between them, conferred "only legal, not equitable, rights").

The City filed suit against CVAS 2 to sell CVAS 2's real estate

for delinquent real estate taxes and special assessments.    The

statutory scheme upon which the City filed suit, and the

authority relied upon by the circuit court to enter the decree

of sale, was Article 4 of Chapter 39 of Title 58.1.    The

General Assembly explained that "[p]roceedings under this

article for . . . the sale of real estate on which county,

city, or town taxes are delinquent shall be by bill in equity."

Code § 58.1-3967 (emphasis added).




     2
       "There shall be one form of civil case, known as a civil
action." Rule 3:1. This Rule "effectively abolish[es] the
division of trial court dockets into legal and equity
proceedings." Virginia Elec. & Power Co. v. Norfolk S. Railway
Co., 278 Va. 444, 454 n.3, 683 S.E.2d 517, 522 n.3 (2009).
Despite this change to how pleadings are labeled and filed,
this Rule does not abolish the existence of, and distinction
between, legal and equitable claims. Rule 3:1; VEPCO, 278 Va.
at 454 n.3, 683 S.E.2d at 522 n.3.



                                5
     As the City's case is a "case on an equitable claim" and

does not involve an administrative agency, the Virginia

Workers' Compensation Commission, or domestic relations, this

Court has jurisdiction to resolve this appeal from the

interlocutory order "[r]equiring . . . title of property to be

changed."   Code § 8.01-670(B)(2).   We therefore deny the City's

motion to dismiss CVAS 2's appeal.

C.   Localities, Community Development Authorities, And The
     Imposition Of Taxes And Assessments On Real Estate

     This appeal requires us to address how different

governmental entities may levy and collect certain taxes and

assessments on real estate.   In particular, five statutory

provisions allowing for such action are implicated in this

dispute.    "Because we do not read statutes in isolation, and

because statutes dealing with a specific subject must be

construed together in order to arrive at the object sought to

be accomplished," we first review these relevant statutes so

that we can more readily resolve the issues on appeal.     Bailey

v. Loudoun Cnty. Sheriff's Office, 288 Va. 159, 169-70, 762
S.E.2d 763, 765 (2014) (internal quotation marks omitted).

1.   How A Locality May Levy And Collect Taxes On Real Estate

     In compliance with the Constitution of Virginia, the

General Assembly directs that certain real estate "shall be

assessed for local taxation in accordance with the provisions



                                 6
of [Chapter 32 of Title 58.1, Code § 58.1-3200 et seq.,] and

other provisions of law."   Code § 58.1-3200; see also Va.

Const. art. X, § 4.    In Code § 58.1-3965, the General Assembly

established the method for a locality to collect delinquent

taxes by selling the subject real estate. 3   In relevant part,

the "officer charged with the duty of collecting taxes for the

locality" must abide by the following:

     When any taxes on any real estate in a locality are
     delinquent on December 31 following the second
     anniversary of the date on which such taxes have
     become due . . . such real estate may be sold for the
     purpose of collecting all delinquent taxes on such
     property.

Code § 58.1-3965(A).   This provision contains two aspects

important to this appeal.   First, the locality may not bring

suit to collect delinquent taxes on real estate until the

December 31 two years after the real estate taxes became due.

Second, the suit to collect such delinquent taxes may be

enforced through the sale of the real estate upon which the

delinquent taxes were levied.

     Also, the General Assembly allows a city to reduce the two

year delay in Code § 58.1-3965(A) to a single year.    That is, a

city – but not a county or town - may pass an ordinance

allowing it to file suit, for the purposes of having real


     3
       A "[l]ocality" may be either a county, city, or town.
Code § 15.2-102.



                                 7
estate sold to collect delinquent taxes on such property, on

the December 31 one year after such outstanding taxes become

due.   Code § 58.1-3965.1.

2.     How A Locality May Levy And Collect Special Taxes On
       Behalf Of A Community Development Authority

       Localities may, "by ordinance or resolution[,] create a

community development authority."       Code § 15.2-5155(A).   The

General Assembly has provided numerous powers to any community

development authority created by a locality.       See Code §§ 15.2-

5114; 15.2-5158.   In order "to finance the services and

facilities provided by the authority," one such power is the

ability to "[r]equest annually that the locality levy and

collect a special tax on taxable real property within the

development authority's jurisdiction."       Code § 15.2-5158(A)(3).

Thus, the community development authority may not levy and

collect the special tax itself, but may request that the

locality do so on its behalf.   Then, once the locality receives

the revenues from the special tax, those revenues are directed

to "be paid over to the development authority for its use

pursuant to this chapter."    Id.

       The General Assembly has established the following method

for a locality to collect such special taxes:




                                    8
      The special taxes shall be collected at the same time
      and in the same manner as the locality's taxes are
      collected, and the proceeds shall be kept in a
      separate account and be used only for the purposes
      provided in this chapter.

Id.   The parties dispute how the statutory phrase "at the same

time and in the same manner" operates.   "As this statutory

language is neither ambiguous nor absurd, we conclude that it

means exactly what it says."    Bailey, 288 Va. at 173, 762

S.E.2d at 768; see also Sheppard v. Junes, 287 Va. 397, 403,

756 S.E.2d 409, 411 (2014).

      "[I]n the same manner" means that a special tax must be

collected in accordance with the procedural provisions that

govern the collection of "the locality's taxes."   That is, how

a special tax is collected is determined by the manner in which

"the locality's taxes" are collected.    Code § 15.2-5158(A)(3).

      "[A]t the same time" must mean something different than

"in the same manner."    To reason otherwise contravenes our

repeated admonition of making any portion of a statute

meaningless or surplusage.    See, e.g., Idoux v. Helou, 279 Va.
548, 554, 691 S.E.2d 773, 776 (2010).    The preposition "at" in

this phrase is "used as a function word to indicate [a]

position in time."   Webster's Third New International

Dictionary 136 (1993).   The position in time to which this

phrase relates is when the locality collects "the locality's

taxes."   That is, when a special tax is collected is determined


                                 9
by the time when "the locality's taxes" are collected.    Code

§ 15.2-5158(A)(3).

     The General Assembly coupled the collection of special

taxes under Code § 15.2-5158(A)(3) to the collection of "the

locality's taxes."   This general phrase – "locality's taxes" –

does not specify what type of tax the locality must use as a

prerequisite to collect special taxes, and therefore the

locality may choose to what tax it wishes to attach the

collection of special taxes.    Then, whatever tax the locality

chooses to be the prerequisite for collecting special taxes in

any given situation will govern the "at the same time and in

the same manner" analysis.

     This case is illustrative.    The City sought to collect

delinquent real estate taxes as the type of "locality's taxes"

serving as the prerequisite necessary to collect delinquent

special taxes.   Delinquent real estate taxes are collected

pursuant to Code § 58.1-3965.   Thus, our analysis of the

statutory phrase "at the same time and in the same manner" in

Code § 15.2-5158(A)(3) is necessarily related to Code § 58.1-

3965 for purposes of the City's appeal.   Consequently, when a

Code § 15.2-5158(A)(3) special tax is collected ("at the same

time") is dictated by Code § 58.1-3965, so that the City can

collect delinquent special taxes only at the time when the City

properly seeks to collect delinquent real estate taxes under


                                  10
Code § 58.1-3965.   Further, how a Code § 15.2-5158(A)(3)

special tax is collected ("in the same manner") is governed by

Code § 58.1-3965, thereby allowing, in pertinent part, the City

to sell the subject real estate to recover delinquent special

taxes.    See Code § 58.1-3965(A).

3.   How A Local Governing Body May Levy And Collect A Special
     Assessment On Behalf Of A Community Development Authority

     As part of the powers the General Assembly afforded to all

community development authorities, a development authority has

the ability to have a "special assessment . . . imposed by the

local governing body" in order to "[f]inance the services and

facilities [the development authority] provides to abutting

property within the district."    Code § 15.2-5158(A)(5).   As

with special taxes, the community development authority does

not have the power to levy and collect the special assessment

itself.   Instead, the local governing body must levy and

collect such a special assessment on the development

authority's behalf. 4   Then, once the locality receives the

revenues from the special assessments "which the locality

elects to impose upon [a development authority's] request,"

those revenues are directed to "be paid over to the development

authority for its use under this chapter."    Id.

     4
       The "[g]overning body" of the locality may be either "the
board of supervisors of a county, council of a city, or council
of a town." Code § 15.2-102.



                                 11
      The General Assembly has established the following method

for a local governing body to collect such special assessments:

      Notwithstanding any other provision of law, any
      assessments made pursuant to this section may be made
      effective as a lien upon a specified date, by
      ordinance, but such assessments may not thereafter be
      modified in a manner inconsistent with the terms of
      the debt instruments financing the improvements.

Id.   Unlike a special tax for the benefit of a community

development authority under Code § 15.2-5158(A)(3), this

provision provides that a special assessment for the benefit of

a community development authority must be collected as a lien.

Code § 15.2-5158(A)(5).

      Moreover, the method in which a delinquent special

assessment is collected differs significantly from the method

in which a delinquent special tax is collected.   Unlike Code

§ 15.2-5158(A)(3), which relates to special taxes, Code § 15.2-

5158(A)(5), which relates to special assessments, contains no

reference to being collected at the same time and in the same

manner as the locality's taxes are collected.   Thus, unlike a

special tax, a special assessment "may be made effective as a

lien upon a specified date, by ordinance."   Code § 15.2-

5158(A)(5).   There is no requirement that the special

assessment must be collected when the locality's taxes are

collected, or that it be collected under the procedures

governing the locality's collection of taxes.   Consequently, a



                                12
special assessment need not be collected "at the same time and

in the same manner" as another type of locality's taxes,

including, for example, real estate taxes under Code § 58.1-

3965.    Simultaneously, however, a suit to collect delinquent

special assessments under Code § 15.2-5158(A)(5) lacks the

authority set forth in Code § 58.1-3965(A) to sell the real

estate in order to collect the delinquent special assessment.

4.      Additional Methods To Collect Special Taxes And Special
        Assessments

        Finally, the General Assembly has provided additional

methods to expedite the collection of special taxes or special

assessments:

             In addition to the authority provided by
        subsection A of § 58.1-3965, a locality may provide,
        as part of any ordinance[:]

        (ii) to levy special taxes or special assessments on
        real property within any district covered by the
        community development authority or on abutting
        property within the district, that proceedings be
        instituted to sell any such real property when any
        special tax or special assessment described under
        subdivision A 3 or A 5 of [Code] § 15.2-5158 imposed
        on the property is delinquent on the first anniversary
        of the date on which the tax or assessment became due.

Code § 58.1-3965.2 (paragraph break added).     This provision

permits localities to expedite the collection of delinquent

obligations by shortening the period of delinquency required

before selling the subject real estate from two years to one

year.    Thus, the locality may provide "as part of any



                                  13
ordinance" that a suit to collect delinquent special taxes or

special assessments may result in real estate being sold so

long as the suit is filed on or after one year from when the

special tax or special assessment became due.   Code § 58.1-

3965.2(ii) (emphasis added).

     Such an ordinance, as pertaining to special taxes, would

separate the collection of special taxes from the default

requirement under Code § 15.2-5158(A)(3) that the locality's

collection of special taxes must be "at the same time" when the

locality collects another type of "locality's taxes."   Code

§ 58.1-3965.2(ii).

     Additionally, such an ordinance, as pertaining to special

assessments, would bring the locality's collection of special

assessments under the umbrella of Article 4 of Chapter 39 of

Title 58.1.   Such an ordinance would authorize the sale of the

subject real estate to collect a special assessment under Code

§ 58.1-3965, which, as addressed, is not permitted by the plain

language of Code § 15.2-5158(A)(5).   Code § 58.1-3965.2(ii).

D.   The City's Suit Against CVAS 2: Collection Of Delinquent
     Real Estate Taxes

     Having laid out the statutory framework relevant to the

City's suit, we now turn to whether the circuit court erred in

entering the decree of sale.




                                14
     The City's suit against CVAS 2 sought, in part, collection

of delinquent real estate taxes.      As discussed, the sale of

real estate for the collection of delinquent real estate taxes

by the City is governed by Code § 58.1-3965.      The earliest a

suit can be brought to collect outstanding real estate taxes is

the December 31 two years following the anniversary of when the

taxes became due.    Code § 58.1-3965(A).    The City has not

passed an ordinance under Code § 58.1-3965.1 reducing this time

requirement to the December 31 one year following the

anniversary of when the taxes became due.

     CVAS 2's delinquent real estate taxes date back to the

2012 fiscal year.    The City's local ordinances provide that its

fiscal year ends on June 30, and that all real estate taxes for

any given fiscal year are due in two installment payments, the

first on November 15 and the second on May 15.      Fredericksburg

City Code §§ 2-491; 70-93.    The City has further explained to

this Court that its fiscal year ends prior to the end of the

calendar year, so that the 2012 fiscal year began on July 1,

2011 and ended on June 30, 2012.      Thus, CVAS 2's first

delinquent installment payment on its 2012 taxes occurred on

November 15, 2011.

     The December 31 two years following the anniversary of

November 15, 2011 is December 31, 2013.      Thus, the City's suit,

filed on June 13, 2013, to collect those delinquent real estate


                                 15
taxes was premature and requires dismissal of the City's

complaint as to the delinquent real estate taxes.   See Code

§ 58.1-3965(A).

     A suit to sell real estate to collect delinquent taxes on

that property is purely a creature of statute.    See Lester

Group, Inc. v. Little, 238 Va. 54, 57, 381 S.E.2d 3, 5 (1989)

("The power of a governmental entity to sell land for non-

payment of taxes is not a common law power, but arises entirely

from statute." (internal quotation marks and citation

omitted)).   A party's ability to "enforce" such a statutory

right "rest[s] upon compliance with the statute."    Isle of

Wight Materials Co. v. Cowling Bros., 246 Va. 103, 105, 431
S.E.2d 42, 43 (1993) (internal quotation marks and citation

omitted).    Because the City did not strictly comply with the

time period in Code § 58.1-3965(A) allowing for such a suit to

be brought, the City had no authority under that statute to

bring suit to sell CVAS 2's real estate as a means to collect

delinquent real estate taxes dating back to November 15, 2011.

See Lester Group, 238 Va. at 57, 381 S.E.2d at 5.

E.   The City's Suit Against CVAS 2: Collection Of Delinquent
     "Special Assessments"

     The City's suit against CVAS 2 also sought, in part,

collection of delinquent "special assessments."




                                 16
1.   Special Taxes Are Different From Special Assessments

     Despite the City and CVAS 2 repeatedly acknowledging that

the City was seeking to collect special assessments, both

parties argued before the circuit court whether CVAS 2's real

estate could be sold under Code § 15.2-5158(A)(3), which

governs collection of delinquent special taxes, as opposed to

Code § 15.2-5158(A)(5), which governs collection of delinquent

special assessments.   And the circuit court, citing Code

§ 15.2-5158 in support of its authority to enter the decree of

sale, necessarily relied upon Code § 15.2-5158(A)(3) because,

as previously addressed, Code § 15.2-5158(A)(5) does not

provide authority to sell real estate.

     This confusion between special taxes and special

assessments, and what statutory provisions are applicable to

each type of obligation, persists on appeal.   In briefs

submitted to this Court, the City now refers to the delinquent

special assessments as "special tax assessments," and argues

that Code § 15.2-5158(A)(3) remains the governing statute.    For

its part, CVAS 2 has resisted this change in nomenclature and

continues to assert in briefs submitted to this Court that the

special assessments were indeed special assessments and not




                                17
special taxes, but has corrected its error and now argues that

special assessments are governed by Code § 15.2-5158(A)(5). 5

     During oral argument, the City assured this Court that no

practical difference exists between special taxes and special

assessments.   We disagree.   The General Assembly gave these

words particular and fixed meanings in the statutory scheme

pertaining to community development authorities, and we must

give different effect to these different statutory provisions.

PKO Ventures, LLC v. Norfolk Redevelopment & Hous. Auth., 286
Va. 174, 183, 747 S.E.2d 826, 831 (2013).

     Longstanding jurisprudence has distinguished between

special taxes and special assessments.   See 1 William Herbert

Page & Paul Jones, A Treatise on the Law of Taxation by Local

and Special Assessments § 4, at 4 (1909) (defining a special

assessment, when used in this context, as "a charge upon


     5
       Of course, judicial estoppel prohibits a party "from
taking inconsistent positions within a single action." Lofton
Ridge, LLC v. Norfolk S. Railway, 268 Va. 377, 381-82, 601
S.E.2d 648, 650-51 (2004). However, a party cannot concede the
law. Cofield v. Nuckles, 239 Va. 186, 194, 387 S.E.2d 493, 498
(1990). Further, a party's mistaken belief as to what statutes
govern a particular set of facts does not bind this Court on
appeal, nor does such an error prohibit this Court from
establishing how a statutory scheme correctly operates or from
applying the correct statutes to the set of facts before it.
See Virginia Marine Res. Comm'n v. Chincoteague Inn, 287 Va.
371, 388-89, 757 S.E.2d 1, 10 (2014); Wright v. Commonwealth,
278 Va. 754, 760 n.3, 685 S.E.2d 655, 658 n.3 (2009); see also,
e.g., PS Business Parks, L.P. v. Deutsch & Gilden, Inc., 287
Va. 410, 420-22, 758 S.E.2d 508, 513-14 (2014).



                                 18
property, imposed by proper authority, usually in return for

special benefits conferred upon such property by an improvement

of a public character for the expense of making which the

assessment is levied"); id. § 7, at 11-13 (further defining

what constitutes a special assessment); id. § 35, at 59-62

(distinguishing a tax, which is a "recurring charge" that "is

levied for the purpose of raising revenue for paying the

expenses of the government," from a special assessment, which

is only levied "occasionally" and for purposes of paying for

the "special benefits conferred upon" the property owner); id.

§ 50, at 86 (noting that one definition of "special tax" is

"that of a tax analogous to the general tax, but devoted to a

specific purpose and not to be used for the general expenses of

the public corporation which levies it").

     In the context of community development authorities, the

General Assembly has acted in accordance with this longstanding

law by distinguishing between a special tax and a special

assessment.   On the one hand, a special tax must come as an

"annual[]" "[r]equest" by the community development authority

for the locality to "levy and collect" that tax so as to

"finance the services and facilities provided by" the

development authority.   Code § 15.2-5158(A)(3).   On the other

hand, a special assessment arises from "improvements" to "the

services and facilities" provided "to abutting property within


                                19
the district" under the development authority's oversight, and

must comply with "the laws pertaining to assessments under

Article 2 ([Code §] 15.2-2404 et seq.)" as well as other

expressly detailed requirements.    Code § 15.2-5158(A)(5). 6


     6
        Justice McClanahan correctly observes that Code § 15.2-
5158(A)(5) mentions both "assessments" and "taxes." However, a
close reading of this statutory provision reveals that the
reference to "taxes" is inadvertent and does not alter our
conclusion that special assessments under Code § 15.2-
5158(A)(5) are treated differently from special taxes under
Code § 15.2-5158(A)(3) and real estate taxes under Code § 58.1-
3965.
      Code § 15.2-5158(A)(5) contains five sentences. The
first, third, fourth, and fifth sentences are all substantive
provisions and provide, respectively: that every community
development authority has the power to request imposition of
special assessments; how special assessments shall be made
effective; how special assessments shall be implemented; and
how revenues collected from special assessments shall be
disposed. In each of these sentences, the General Assembly
uses only the terms "special assessment" or "assessments."
      The second sentence of Code § 15.2-5158(A)(5) is not
substantive, but establishes certain requirements for "[a]ll
assessments [imposed] pursuant to this section." (Emphasis
added.) As part of those requirements, the second sentence
first references "the laws pertaining to assessments under
Article 2 ([Code] § 15.2-2404 et seq.) of Chapter 24," and then
provides three additional requirements. In setting forth these
three additional requirements, Code § 15.2-5158(A)(5) refers to
"taxes or assessments."
      This passing reference to "taxes" in the second sentence
does not alter the scope of Code § 15.2-5158(A)(5). The second
sentence provides requirements only for "[a]ll assessments,"
not taxes, and does not modify the fact that the other four
sentences apply only to assessments. Further, the reference to
"taxes" is inadvertent. The first phrase of the second
sentence invokes Article 2 of Chapter 24, Code § 15.2-2404 et
seq. In turn, Article 2 of Chapter 24 pertains to taxes and
assessments for local improvements as imposed by localities,
unrelated to community development associations. In
incorporating the requirements of Article 2 of Chapter 24 to



                               20
2.   Determining Whether An Obligation Is A Special Tax Or
     Special Assessment Is A Mixed Question Of Law And Fact

     Determining whether a particular obligation levied against

real estate is a special tax or a special assessment under the

Code requires evaluating the specific obligation imposed

relative to the different statutory definitions.   Recognizing

this as the correct analysis, we respectfully but necessarily

disagree with our colleagues in concurrence and dissent who

contend that the City's resolution governing the CDA answers



apply only to special assessments imposed under Code § 15.2-
5158(A)(5), the General Assembly inadvertently included the
"tax" term from Article 2 of Chapter 24 when setting forth the
three additional requirements that special assessments must
satisfy when imposed pursuant to Code § 15.2-5158(A)(5).
     Thus, Code § 15.2-5158(A)(5) only governs special
assessments requested by a community development authority.
Code § 15.2-5158(A)(3) only governs special taxes requested by
a community development authority. Code § 58.1-3965 only
governs taxes on real estate. These three provisions govern
three different types of obligations. Although the dividing
line between these types of obligations is not always clear or
defined with the most precise language, the General Assembly
has enacted a scheme whereby different obligations are governed
by different procedures. This is an exceptional situation in
which we must recognize that the word "tax," as used in a
portion of a single sentence of Code § 15.2-5158(A)(5), appears
to be a legislative scrivener's error. Our holding is
necessary to avoid the absurd result of dismantling the General
Assembly's carefully crafted statutory scheme distinguishing
between these different obligations. Idoux, 279 Va. at 554,
691 S.E.2d at 776 ("[N]o part [of a statute] will be treated as
meaningless unless absolutely necessary." (emphasis added));
Covel v. Town of Vienna, 280 Va. 151, 158, 694 S.E.2d 609, 614
(2010) (construing a statute so that the law is "incapable of
operation" is an absurd result (internal quotation marks
omitted)); see also Johnson v. United States, 529 U.S. 694,
723-24 (2000) (Scalia, J., dissenting).



                               21
the question.   To the extent a locality's resolution or

ordinance purports to limit a community development authority's

powers, such a fact only addresses whether the relevant

governmental authority acted within its scope of authority when

levying a particular obligation.      It does not answer the wholly

separate question of what that obligation is under the Code.

     As such, whether an obligation is a special tax or a

special assessment for purposes of the Code is a mixed question

of law and fact.    See Smyth County Cmty. Hosp. v. Town of

Marion, 259 Va. 328, 336, 527 S.E.2d 401, 405 (2000).      The

factual predicate for such a determination in this case is

poorly developed.    The circuit court – understandably, in light

of the parties' confusion of the issue – failed to make factual

findings germane to whether the obligation in question is a

special tax or a special assessment.     Moreover, the parties did

not brief the issue before the circuit court, and provided only

a cursory discussion of the issue before this Court.

     Considering the insufficiency of the record in this

regard, and the parties' continuing disagreement about this

fundamental aspect of the case, we decline to make a factual

finding ourselves.    See Bailey, 288 Va. at 181, 762 S.E.2d at

773 ("[W]e are a court of review, not of first view." (internal

quotation marks and citation omitted)).     However, we need not

decide the issue, nor must we remand the case to develop such


                                 22
factual findings, because the circuit court erred as a matter

of law in entering the decree of sale regardless of whether the

delinquent special assessments are categorized as special taxes

or special assessments under the Code.   See D.R. Horton, Inc.

v. Board of Supervisors, 285 Va. 467, 471-75, 737 S.E.2d 886,

888-90 (2013) (addressing each of the appellant's alternative

legal arguments as applied to the same set of facts).

3.   Analysis Of The "Special Assessments" As Special Taxes

     The collection of a delinquent "special tax" on behalf of

a community development authority is governed by Code § 15.2-

5158(A)(3).   A suit to collect outstanding special taxes must

be brought "at the same time" as when "the locality's taxes are

collected."   Id.

     The City chose delinquent real estate taxes to be the type

of "locality's taxes" to which the collection of these

particular delinquent special taxes was coupled by operation of

Code § 15.2-5158(A)(3).   Consequently, when those special taxes

may be collected is dictated by when the City could collect

such delinquent real estate taxes.   And as established, the

City could not bring suit under Code § 58.1-3965(A) to sell

CVAS 2's real estate in order to collect the delinquent real

estate taxes, which dated back to November 15, 2011, until

December 31, 2013.   Further, the City has not adopted an

ordinance pursuant to Code § 58.1-3965.2(ii) allowing for it to


                                23
expedite and collect delinquent special taxes independent from

its collection of another type of delinquent "locality's

taxes."   Thus, the City could not bring suit on June 13, 2013

to collect the delinquent special assessments dating back to

the 2009 fiscal year, even if they are in fact special taxes

under the Code. 7

     A suit to sell real estate to collect special taxes on

that property is purely a creature of statute.   See Lester

Group, 238 Va. at 57, 381 S.E.2d at 5.   A party's ability to

"enforce" such a statutory right "rest[s] upon compliance with

the statute."   Isle of Wight Materials, 246 Va. at 105, 431

S.E.2d at 43 (internal quotation marks and citation omitted).

Thus, because the City did not strictly comply with the time

period in Code §§ 15.2-5158(A)(3) and 58.1-3965(A) allowing for

     7
       Justice Powell contends that the delinquent special taxes
could have been collected under Code § 58.1-3965, which is a
general provision governing "any taxes on any real estate," as
a matter of course. This reading unnecessarily renders
meaningless the "at the same time and in the same manner"
language of Code § 15.2-5158(A)(3), which is a specific
provision governing the collection of special taxes.
     Absent an ordinance adopted pursuant to Code § 58.1-
3965.2(ii), a special tax can only be collected "at the same
time" when another type of "locality's tax[]" is collected.
Code § 15.2-5158(A)(3). A special tax cannot be collected
independent of collecting another "locality's tax[]" simply by
invoking Code § 58.1-3965. See Idoux, 279 Va. at 554, 691
S.E.2d at 776 ("[N]o part [of a statute] will be treated as
meaningless unless absolutely necessary."); Peerless Ins. Co.
v. County of Fairfax, 274 Va. 236, 244, 645 S.E.2d 478, 483
(2007) (holding that specific statutes prevail over general
statutes).



                                24
such a suit to be brought, the City had no authority under

those statutes to bring suit to sell CVAS 2's real estate as a

means to collect delinquent special taxes.      See Lester Group,
238 Va. at 57, 381 S.E.2d at 5.

4.   Analysis Of The "Special Assessments" As Special
     Assessments

     The collection of a delinquent "special assessment" on

behalf of a community development authority is governed by Code

§ 15.2-5158(A)(5).   Delinquent special assessments may be

collected as a lien upon the property if the locality has

passed an ordinance allowing for special assessments to be made

effective in such a manner.   Id.      As discussed, however, the

plain language of Code § 15.2-5158(A)(5) does not invoke the

authority under Code § 58.1-3965(A) to sell real estate subject

to a special assessment.   And the City has not adopted an

ordinance pursuant to Code § 58.1-3965.2(ii) allowing for it to

file suit to have CVAS 2's real estate sold to collect

delinquent special assessments pursuant to Article 4 of Chapter

39 of Title 58.1, Code § 58.1-3965 et seq.

     A suit to collect delinquent special assessments is purely

a creature of statute.   See Lester Group, 238 Va. at 57, 381

S.E.2d at 5.   A party's ability to "enforce" such a statutory

right "rest[s] upon compliance with the statute."       Isle of

Wight Materials, 246 Va. at 105, 431 S.E.2d at 43 (internal



                                  25
quotation marks and citation omitted).     The City, being the

party asserting the statutory right which has been challenged,

has the burden of proving compliance with the statutory scheme.

See Moore v. Commonwealth, 155 Va. 1, 15, 155 S.E. 635, 639

(1930); see also, e.g., Glasser & Glasser, PLC v. Jack Bays,

Inc., 285 Va. 358, 369-71, 741 S.E.2d 599, 605 (2013) (party

asserting the statutory right to enforce a mechanic's lien has

the burden of naming all necessary parties so as to comply with

the statutory scheme).

     CVAS 2 challenged the City's ability to file suit to

collect the delinquent special assessments, and the City failed

to establish that it complied with the statutes actually

pertaining to the collection of special assessments.    Because

the City has not shown that it has strictly complied with Code

§§ 15.2-5158(A)(5) or 58.1-3965.2 allowing for it to bring suit

to collect delinquent special assessments, the City has not

established authority under those statutes to bring suit to

sell CVAS 2's real estate as a means to collect the delinquent

special assessments.   See Lester Group, 238 Va. at 57, 381

S.E.2d at 5.

                         III. Conclusion

     The General Assembly has established a comprehensive

statutory scheme affording localities, local governing bodies,

and community development associations the ability to levy and


                                26
collect real estate taxes, special taxes, and special

assessments owed to a governmental entity by a property owner,

including the right to sell the subject real estate.    However,

the governmental authority must act pursuant to, and in

compliance with, that statutory scheme in order to bring suit

to collect such delinquent obligations.

     We reverse the circuit court's judgment because the City

failed to act in compliance with the relevant statutory

provisions.   With the City having no basis for relief under

those statutes, the circuit court lacked authority to order the

sale of CVAS 2's real estate.   We will vacate the decree of

sale and dismiss the City's suit against CVAS 2.

                                  Reversed, vacated, and dismissed.



JUSTICE McCLANAHAN, concurring in part and dissenting in part.

     While I agree with the majority opinion on the initial

jurisdictional issue, I disagree with it on the merits and

would affirm the circuit court.    First, as addressed in the

concurring opinion, it is undisputed that the subject

delinquent obligation on CVAS 2's real property is a "special

assessment" under Code § 15.2-5158(A)(5). Second, the special

assessment is a form of taxation on real estate, based on both

the express language of subsection (A)(5) of the statute

(describing the obligation alternatively as a levy of "taxes or


                                  27
assessments") and the treatment of the subject by this Court.

Third, because the special assessment on CVAS 2's property is a

real estate tax, and it is more than two years past due, the

property can be sold for the delinquent taxes pursuant to Code

§ 58.1-3965, as the circuit court held.

     CVAS 2 admitted in its answer to the City's complaint that

the levy was a special assessment, which is exclusively

controlled by subsection (A)(5) of Code § 15.2-5158 (not

subsection (A)(3) of the statute).   Moreover, the City's

September 13, 2005 resolution governing the Celebrate Virginia

South Community Development Authority ("CDA") expressly

authorized the imposition of special assessments pursuant to

Code § 15.2-5158(A)(5), not a "special tax" under subsection

(A)(3) of the statute.   The resolution then sets forth the

methodology to be used in levying the special assessment on

"the parcels [of land] in the CDA so that there is a rational

relationship between the assessments and the benefit received

from public improvements by each parcel."   This provision is in

keeping with the express requirement under Code § 15.2-

5158(A)(5) that such "taxes or assessments may be imposed upon

abutting land which is later subdivided in accordance with the

terms of the ordinance forming the district, in amounts which

do not exceed the peculiar benefits of the improvements to the

abutting land as subdivided."   In this case, the "taxes or


                                28
assessments" levied pursuant to subsection (A)(5) were for the

purpose of financing the debt on bonds issued by the CDA to

fund its improvements in the district.    Id.

     As indicated above, the "special assessment," which is the

sole subject of Code § 15.2-5158(A)(5), is described therein as

the levy of "taxes or assessments." 1   In so describing the


     1
         Code § 15.2-5158(A)(5)states as follows:

     A. Each community development authority created under this
article, in addition to the powers provided in Article 3 (§
15.2-5110 et seq.) of Chapter 51 of this title, may:

                              . . . .

     5. Finance the services and facilities it provides to
abutting property within the district by special assessment
thereon imposed by the local governing body. All assessments
pursuant to this section shall be subject to the laws
pertaining to assessments under Article 2 (§ 15.2-2404 et seq.)
of Chapter 24; provided that any other provision of law
notwithstanding, (i) the taxes or assessments shall not exceed
the full cost of the improvements, including without limitation
the legal, financial and other directly attributable costs of
creating the district and the planning, designing, operating
and financing of the improvements which include administration
of the collection and payment of the assessments and reserve
funds permitted by applicable law; (ii) the taxes or
assessments may be imposed upon abutting land which is later
subdivided in accordance with the terms of the ordinance
forming the district, in amounts which do not exceed the
peculiar benefits of the improvements to the abutting land as
subdivided; and (iii) the taxes or assessments may be made
subject to installment payments for up to 40 years in an amount
calculated to cover principal, interest and administrative
costs in connection with any financing by the authority,
without a penalty for prepayment. Notwithstanding any other
provision of law, any assessments made pursuant to this section
may be made effective as a lien upon a specified date, by
ordinance, but such assessments may not thereafter be modified



                                 29
special assessment, the legislature did not establish two

different schemes under subsection (A)(5) for imposing a local

levy on properties located within a particular district in

order to fund the improvements undertaken by a community

development authority.    Rather, subsection (A)(5) makes

provision for financing such improvements only through one type

of levy specifically tied to the costs of the improvements and

the "peculiar" benefits conferred upon the properties by those

improvements - whether the levy is called a tax or an

assessment. 2   Id.; see also Code § 15.2-2404 (establishing



in a manner inconsistent with the terms of the debt instruments
financing the improvements. All assessments pursuant to this
section may also be made subject to installment payments and
other provisions allowed for local assessments under this
section or under Article 2 of Chapter 24. All revenues received
by the locality pursuant to any such special assessments which
the locality elects to impose upon request of the development
authority shall be paid over to the development authority for
its use under this chapter, subject to annual appropriation,
and may be used for no other purposes.

(Emphasis added.)
     2
       By contrast, the local levy authorized under subsection
(A)(3) of Code § 15.2-5158 as a "special tax" to finance the
services and facilities provided by the community development
authority contains no limit based on the benefit of the
authority's improvements. Rather, it sets a limit that is tied
to the assessed fair market value of the taxable real estate in
the district ($.25 per $100 of assessed fair market value of
each parcel).
     Subsection (A)(3) is not controlling in this case, in
light of the provisions and application of subsection (A)(5).
I note my agreement, however, with the concurring opinion's
interpretation of the phrase "at the same time and in the same



                                 30
similar authority for local governments to impose "taxes or

assessments" on properties located in a particular area in

order to fund a variety of permitted improvements that would

specifically benefit those properties).

     The description of the special assessment authorized under

Code § 15.2-5158(A)(5) as the levy of "taxes or assessments" is

consistent with the general definition of the term "special

assessment": "[t]he assessment of a tax on property that

benefits in some important way from a public improvement."

Black's Law Dictionary 140 (10th ed. 2014) (emphasis added).

     In City of Richmond v. Richmond-Petersburg Turnpike

Authority, 204 Va. 596, 600, 132 S.E.2d 733, 736 (1963), this

Court recognized that a special assessment like the one at

issue here is most assuredly a tax on real estate.   There, the

Richmond-Petersburg Turnpike Authority contended that, as a

political subdivision of the Commonwealth, it was exempt from

special assessments made against it by the City of Richmond for



manner" in subsection (A)(3), which is the linchpin of the
majority's analysis. More specifically, I agree that this
phrase is not in reference to Code § 58.1-3965, which sets
forth the authority and outlines the procedure for a locality
to effect a foreclose sale for delinquent real estate taxes.
When the phrase is read in a proper context, it is apparent
that the phrase only addresses the time and manner in which the
"special tax" is to be collected "annually" by the locality as
part of its routine procedure of billing and receiving payment
of taxes - not the procedure governing a foreclosure sale when
the taxes are delinquent. Code § 15.2-5158(A)(3).



                               31
the construction of sidewalks abutting the Authority's

properties.   The City countered that the Authority was only

exempt from taxes, whereas the assessments at issue were not

taxes.   Id. at 597, 132 S.E.2d at 733-34.   In holding for the

Authority, the Court explained that "[c]ourts and text writers,

generally, make a distinction between special assessments, or

special taxes to pay for local improvements, and general tax

levies for purposes of carrying on the government."    Id. at

598, 132 S.E.2d at 734.   In that sense, "[t]he word 'taxes,'"

in reference to general taxes, "is not synonymous with

'assessments.'"   Id.   The Court nonetheless concluded that

"[t]he levies here, whether they be called taxes or

assessments, were taxes - maybe a special kind of taxes - that

is, local taxes assessed and imposed as liens upon real estate

of a political subdivision of the Commonwealth of Virginia." 3


     3
       This distinction between special assessments and general
taxes, as relates to the improvements for which they are
levied, has been well summarized as follows:

     There is a distinction between public improvements, which
benefit the entire community, and local improvements, which
benefit particular real estate or limited areas of land. The
latter improvements are usually financed by means of special,
or local, assessments. These assessments are, in a certain
sense, taxes. But an assessment differs from a general tax in
that an assessment is levied only on property in the immediate
vicinity of some local municipal improvement and is valid only
where the property assessed receives some special benefit
differing from the benefit that the general public enjoys.
Robert Kratovil, Real Estate Law § 690, at 465 (6th ed. 1974).



                                 32
Id. at 600, 132 S.E.2d at 736 (emphasis added).   See City of

Roanoke v. Fisher, 193 Va. 651, 654, 70 S.E.2d 274, 277 (1952)

(identifying a "special assessment" to finance the cost of

local improvements as "in reality a tax"); see also Illinois

Central R.R. Co. v. Decatur, 147 U.S. 190, 197 (1893)

(explaining distinction between "general taxes" as one form of

levy on property and "special taxes or special assessments" as

another, "both of [which] are properly called taxes"); City of

Beckley v. Wolford, 140 S.E. 344, 345   (W. Va. 1927) (noting

that it is "thoroughly established" that "special assessments

are a species of taxation, and the authority to enforce them is

a branch of the taxing power") (internal quotation marks and

citations omitted).   Accord: French v. Barber Asphalt Paving

Co., 181 U.S. 324, 343-44 (1901)(adopting Judge Dillon's

synthesis that the levy of "special assessments" is "a branch

of the taxing power, or included within it"); Parsons v.

District of Columbia, 170 U.S. 45, 55-56 (1898)(same). 4



     4
       In light of such authority, it is understandable why the
legislature chose to describe the "special assessment" under
Code § 15.2-5158(A)(5) as a levy of "taxes or assessments."
See also Code § 15.2-2404. Completely ignoring this line of
case law, however, the majority merely asserts that the
legislature's description is "inadvertent." Moreover, in doing
so, the majority overlooks the salient point recognized by
these cases that a special assessment like the one here is one
form of a real estate tax - even if the legislature had not
included the word "taxes" in describing it.



                                33
     Finally, because the special assessment under Code § 15.2-

5158(A)(5) is a tax on real estate, it falls squarely within

the purview of Code § 58.1-3965 for its collection by

foreclosure sale when delinquent.   Code § 58.1-3965(A) states,

in relevant part, that "[w]hen any taxes on any real estate in

a locality are delinquent on December 31 following the second

anniversary of the date on which such taxes have become due . .

. such real estate may be sold for the purpose of collecting

all delinquent taxes on such property."   (Emphasis added.)   In

this case, it is undisputed that CVAS 2's special assessment

was more than two years past due.   Accordingly, CVAS 2's

property, on which the City levied the special assessment, was

subject to a foreclosure sale for the delinquent taxes under

Code § 58.1-3965.

     For these reasons, I would affirm the circuit court in

ordering the sale of CVAS 2's property pursuant to Code § 58.1-

3965, and remand the case to the court for further proceedings.



JUSTICE POWELL, with whom JUSTICE GOODWYN joins, concurring.

     Although I agree with the outcome of this case, I write

separately because I disagree with the majority with regard to

its analysis of Code § 15.2-5158(A)(3) and Code § 58.2-3965.

     As an initial matter, in my opinion the majority applies

an incorrect standard of review in its analysis of the


                               34
ordinance at issue in this case.     The majority relies on Smyth

County Community Hospital v. Town of Marion, 259 Va. 328, 336,

527 S.E.2d 401, 405 (2000), where this Court held that

“application of the requirements of [a statute] is a mixed

question of fact and law.”   The issue in Smyth County Community

Hospital was whether a property was used in a manner that

“immediately and directly promote[d] the charitable purposes of

the hospital,” thereby exempting that property from taxation.

Id.   In other words, it was necessary for us to examine the

facts before we could determine whether the law applied.     The

question in the present case, however, is not whether the

ordinance applies to CVAS 2’s property; rather, the question is

what type of obligation is created by the ordinance.

      In support of its holding, the majority explains that

“[d]etermining whether a particular obligation levied against

real estate is a special tax or a special assessment under the

Code requires evaluating the specific obligation imposed

relative to the different statutory definitions.”    It is

unclear, however, how such a determination requires any form of

factual predicate.   Indeed, the majority fails to explain what

factual findings, if any, a trial court could make that would

be germane to the issue of whether the ordinance created a

special tax or a special assessment.




                                35
     In my opinion, determining the meaning of a statute or

ordinance relative to other statutory definitions is the very

definition of statutory interpretation.    Accordingly, the

determination of what type of obligation this ordinance creates

is clearly an issue of statutory interpretation subject to de

novo review by this Court.   See Renkey v. County Bd., 272 Va.
369, 373, 634 S.E.2d 352, 355 (2006) (recognizing that

interpretation of an ordinance “is a pure question of law

subject to de novo review by this Court”).

     Here, the plain language of the relevant ordinance

unequivocally establishes that the obligation levied on the

property is a special assessment.     The ordinance consistently

refers to the obligation as a special assessment and never once

refers to it as a tax of any sort.    Further, the ordinance

specifically provides that the debt incurred by the CDA will be

“covered by . . . special assessments pursuant to Virginia Code

§ 15.2-5158(A)(5).”   The ordinance goes on to explain that the

special assessments will levy a lien upon the property.    See

City of Fredericksburg Resolution No. 05-87 (“[A]ll real

property in the District may be subject to the lien of a

special assessment to be established and levied by this

Resolution”) (emphasis added).   Notably, under Code § 15.2-

5158(A)(5), only special assessments may be made effective as a

lien upon property to be paid in installments.


                                 36
     Thus, it is readily apparent that the ordinance at issue

in the present case created a special assessment.   Accordingly,

the majority should have limited its analysis in this case to

the application of Code § 15.2-5158(A)(5).    Indeed, I agree

with the majority’s application of Code § 15.2-5158(A)(5).

However, I believe that the majority’s analysis of Code § 15.2-

5158(A)(3), which only applies to special taxes, is unnecessary

and is, therefore, obiter dicta.    See Harmon v. Peery, 145 Va.
578, 583, 134 S.E. 701, 702 (1926) (“Obiter dicta are such

opinions uttered by the way, not upon the point or question

pending, . . . as if turning aside . . . from the main topic of

the case to collateral subjects.” (citations and internal

quotation marks omitted)).

     Notwithstanding the fact that I believe the majority’s

analysis of Code § 15.2-5158(A)(3) is unnecessary, I feel

compelled to address the majority’s application of the statute.

As an initial matter, I agree with the majority’s basic premise

that, as used in this statute, “at the same time” establishes

when a special tax is collected and “in the same manner”

establishes how a special tax is collected.   I further agree

with the majority that “when a special tax is collected is

determined by the time when ‘the locality's taxes’ are

collected” and “how a special tax is collected is determined by

the manner in which ‘the locality's taxes’ are collected.”


                               37
Thus, under this logic, Code § 15.2-5158(A)(3) allows a

locality to collect special taxes when (i.e., “at the same

time”) and how (i.e., “in the same manner”) that locality’s

other taxes are collected.

     However, I believe the majority’s analysis goes awry when

it creates a “prerequisite for collecting special taxes.”

Nothing in the statute indicates any such prerequisite.

Indeed, such an interpretation adds an additional procedural

requirement to the collection of special taxes, thus running

counter to the previously established definitions of “at the

same time” and “in the same manner.”   Rather, the statute

merely states that the locality must use the same procedural

and temporal provisions that govern the collection of its other

taxes. 1

     Furthermore, the majority fails to give proper weight to

the plain language of Code § 58.1-3965(A).   Special taxes under

Code § 15.2-5158(A)(3) are levied on “taxable real property

within the development authority's jurisdiction to finance the

services and facilities provided by the authority.”   Code

§ 58.1-3965(A) applies “[w]hen any taxes on any real estate in


     1
       I do, however, agree with the majority that a locality is
allowed to choose which of its taxes will provide the necessary
procedural and temporal provisions for the collection of
special taxes.




                               38
a locality are delinquent on December 31 following the second

anniversary of the date on which such taxes have become due.”

(Emphasis added.)   As the special taxes described in Code

§ 15.2-5158(A)(3) are clearly taxes on real estate, Code

§ 58.1-3965(A) may be utilized to collect any sufficiently

delinquent special taxes owed on the property, independent of

whether there are any other delinquent real estate taxes due. 2


     2
       Contrary to what the majority states, my interpretation
of Code § 58.1-3965(A) does not render meaningless the “at the
same time and in the same manner” language of Code § 15.2-
5158(A)(3). Code § 58.1-3965(A) does not apply to the general
collection of taxes on real estate; it only applies when
certain conditions are met, i.e., when the taxes on real estate
are sufficiently delinquent. Code § 15.2-5158(A)(3), on the
other hand, only applies to the general collection of special
taxes; it makes no reference to the collection of delinquent
special taxes. Thus, the two statutes can be read
harmoniously: Code § 15.2-5158(A)(3) applies to the normal
collection of special taxes and Code § 58.1-3965(A) applies
when those special taxes become delinquent. See, e.g., L.F. v.
Breit, 285 Va. 163, 178, 736 S.E.2d 711, 719 (2013)(“[T]wo
statutes must be read ‘as a consistent and harmonious whole to
give effect to the overall statutory scheme.’")(quoting Bowman
v. Concepcion, 283 Va. 552, 563, 722 S.E.2d 260, 266 (2012)).
See also City of Lynchburg v. English Constr. Co., 277 Va. 574,
580, 675 S.E.2d 197, 200 (2009)(applying this doctrine to
multiple statutes governing collection of taxes by localities).
     Furthermore, I note that nowhere does Code § 15.2-
5158(A)(3) state that “a special tax can only be collected ‘at
the same time’ when another type of ‘locality's tax[]’ is
collected,” as the majority insists. (Emphasis added.)
Indeed, such an approach necessarily renders the introductory
clause of Code § 58.1-3965.2 meaningless. Code § 58.1-3965.2
specifically references Code § 58.1-3965 as providing the
authority to initiate proceedings to sell property to collect
delinquent special taxes. Code § 58.1-3965.2 does not require
that the authority provided by Code § 58.1-3965 be exercised in
conjunction with Code § 15.2-5158(A)(3). Thus, it is readily



                                39
        The majority’s holding with regard to special taxes

results in a curious taxing scheme.      It makes no sense to allow

a property owner to disregard special taxes with impunity, so

long as he continues to pay the requisite “locality’s taxes” on

time.       Indeed, it is unclear how a locality could ever collect

delinquent special taxes, absent the existence of the necessary

“prerequisite” delinquent “locality’s taxes.” 3

        In my opinion, the ordinance unequivocally created a

special assessment under Code § 15.2-5158(A)(5).      As I agree

with the majority’s analysis with regard to special

assessments, I concur in the judgment reversing the decision of

the trial court.      I disagree with the majority’s further

analysis of the case under Code § 15.2-5158(A)(3).      If,

however, the obligations levied on the property had actually




apparent that the General Assembly did not intend for Code
§ 15.2-5158(A)(3) to be the sole method by which a locality
could collect special taxes.
        3
       Under the majority’s interpretation of Code § 15.2-
5158(A)(3), not even the eventual sale of the property would
necessarily allow a locality to collect the delinquent special
taxes unless the locality was also able to collect the
prerequisite “locality’s taxes” at the same time. A
particularly crafty property owner could time the sale of the
property such that none of the prerequisite “locality’s taxes”
were due at the time of sale. As there is nothing in Code
§ 15.2-5158(A)(3) that allows the locality to treat the
delinquent special taxes as a lien upon the property, the
locality is left with no way to collect the delinquent special
taxes.



                                    40
been special taxes under Code § 15.2-5158(A)(3), then, I would

have affirmed the decision of the trial court.




                               41